Exhibit 10.4

SECOND AMENDMENT AND EXCHANGE AGREEMENT

SECOND AMENDMENT AND EXCHANGE AGREEMENT (the “Agreement”), dated as of
August 14, 2008, by and among Nanogen Inc., a Delaware corporation, with
headquarters located at 10398 Pacific Center Court, San Diego, California 92121
(the “Company”), and Portside Growth and Opportunity Fund (the “Investor”).

WHEREAS:

A. The Company, the Investor and certain other investors (the “Other Investors”,
and collectively with the Investor, the “Investors”) are parties to that certain
Securities Purchase Agreement, dated as of August 26, 2007 (the “Existing
Securities Purchase Agreement”), pursuant to which, among other things, the
Investors purchased from the Company (i) 6.25% senior convertible notes due 2010
(the “Existing Notes”), which are convertible into shares (the “Existing
Conversion Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), pursuant to that certain First Supplemental Indenture,
dated August 27, 2007 (the “First Supplemental Indenture”) and that certain
Second Supplemental Indenture, dated March 27, 2008 (the “Second Supplemental
Indenture”), which supplement the Indenture dated August 27, 2007, by and
between the Company and Bank of New York Trust Company, N.A., as trustee (the
“Trustee”) (such indenture, as modified by any supplement and amendment thereto
as of the date hereof, the “Indenture”) and (ii) three series of warrants, which
are exercisable into shares of Common Stock (the “Existing Warrants”).

B. On March 13, 2008, the Company entered into Amendment and Exchange Agreements
(the “Existing Exchange Agreements”) with the Investor and certain other
Investors (the “Exchange Investors”), pursuant to which the Company and each
Exchange Investor (x) exchanged a portion of such Exchange Investor’s Existing
Notes for the Company’s 9.75% Senior Secured Convertible Notes (the “Existing
Exchanged Notes”), which are convertible into shares of Common Stock (the
“Existing Exchanged Conversion Shares”) and are secured by a first priority,
perfected security interest in certain of the assets of the Company and the
stock and assets of each of the Company’s subsidiaries, as evidenced by the
security agreement, dated March 13, 2008 (the “Existing Security Agreement” and
together with any ancillary documents related thereto, collectively the
“Existing Security Documents”), by and between the Company and Portside Growth
and Opportunity Fund, as collateral agent (the “Collateral Agent”).

C. The Company and the Investor desire to enter into this Agreement, pursuant to
which, among other things, on the Closing Date (as defined below), the Company
and the Investor shall exchange the Investor’s Existing Exchanged Notes in an
aggregate principal amount as set forth opposite the Investor’s name in column
(3) on the Schedule of Investors attached hereto for (x) the Company’s Amended
and Restated 9.75% Senior Secured Convertible Notes in an aggregate principal
amount as is set forth opposite the Investor’s name in column (4) of the
Schedule of Investors attached hereto and in the form attached hereto as Exhibit
A-1 (the “Amended Exchanged Notes”), which shall be convertible into shares of
Common Stock (the “Amended Exchanged



--------------------------------------------------------------------------------

Conversion Shares”) and (y) the Company’s 9.75% Senior Secured Convertible Notes
in an aggregate principal amount as is set forth opposite the Investor’s name in
column (5) of the Schedule of Investors attached hereto and in the form attached
hereto as Exhibit A-2 (the “Additional Exchanged Notes”, and together with the
Amended Exchanged Notes, the “New Exchanged Notes”).

D. The exchange of the Existing Exchanged Notes of the Investor for the New
Exchanged Notes is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the 1933 Act.

E. As additional consideration for the transactions contemplated hereby, any New
Exchanged Notes issued hereunder will be secured by (x) a first priority,
perfected security interest in all of the assets of the Company, (y) a first
priority, perfected security interest in all of the stock of all of the
Company’s domestic subsidiaries and 65% of the stock of the Company’s non-United
States subsidiaries other than Nanogen Advanced Diagnostics, Srl, a company with
limited liability (società a responsabilità limitata), incorporated under the
laws of Italy, with registered office in Italy, Trezzano sul Naviglio (MI),
having registered share capital of €50,000.00 and shared capital subscribed and
paid in of €50,000.00, registered in the Companies Registry at n. 05239350969,
Italian tax payer code n. 05239350969 (the “NAD Sub”) and (z) a second priority
perfected security interest in all of the stock of NAD Sub, as evidenced by the
Amended and Restated U.S. Security Agreement attached hereto as Exhibit B-1 (the
“US Security Agreement”), which amends and restates the Existing Security
Agreement, and as will be evidenced by the Italian Security Agreement in the
form attached hereto as Exhibit C-1 (the “Italian Security Agreement”, and
together with the US Security Agreement, any ancillary documents related thereto
and the Intercreditor Agreement (as defined below), collectively the “Security
Documents”).

F. Any accrued and unpaid interest under the Existing Exchanged Notes prior to
the issuance of the New Exchanged Notes will be included as additional interest
obligations under the Amended Exchange Notes, and the Company will pay such
additional interest pursuant to the terms of the Amended Exchanged Notes.

G. In connection with the transactions contemplated hereby, the Investor is also
entering into a Consent and Agreement with the Company in the form attached
hereto as Exhibit E (the “Indenture Consent”), pursuant to which the Investor
shall consent to the Trustee’s execution and delivery to the Company of the
Third Supplemental Indenture (the “Third Supplemental Indenture”) to the
Indenture in the form attached hereto as Exhibit F.

H. Concurrently with the transactions contemplated hereby, Financière Elitech
S.A.S., a société par actions simplifiée incorporated under the laws of France
and registered with the Clerk of the Commercial Court of Nanterre under the
number 481 676 062 (“Elitech”) and certain of the Buyers (such Buyers, the
“Initial Bridge Buyers” and together with Elitech, the “Bridge Buyers”) have
each entered into Securities Purchase Agreements with the Company in the form
attached hereto as Exhibit G (each, a “Bridge Securities Purchase Agreement”,
and collectively, the “Bridge

 

2



--------------------------------------------------------------------------------

Securities Purchase Agreements”), pursuant to which (x) on the Closing Date the
Company has agreed to sell, and the Initial Bridge Buyers have agreed purchase,
subject to the satisfaction of certain conditions set forth therein, $5 million
in secured convertible notes (the “Initial Bridge Notes”) and (y) at one or more
additional closings to occur on or prior to December 31, 2008, the Company has
agreed to sell, and Elitech has agreed to purchase, subject to the satisfaction
of certain conditions set forth therein, $3 million in secured convertible notes
(the “Additional Bridge Notes”, and together with the Initial Bridge Notes, the
“Bridge Notes”).

I. As additional consideration for the transactions contemplated by the Bridge
Securities Purchase Agreement, any Bridge Notes issued thereunder will be
secured by (x) a second priority, perfected security interest in all of the
assets of the Company, (y) a first priority security interest in all of the
stock of the Company’s United States subsidiaries and (z) a first priority
perfected security interest in all of the stock and assets of NAD Sub, as
evidenced by the U.S. Security Agreement attached hereto as Exhibit B-2 (the “US
Bridge Security Agreement”) and as will be evidenced by the Italian Bridge
Security Agreements in the form attached hereto as Exhibit C-2 (the “Italian
Bridge Security Agreements”), (ii) the guarantee of Elitech with respect to $5
million principal amount of the Initial Bridge Notes plus interest in the form
attached hereto as Exhibit D-1 (the “Elitech Guarantee”) and (iii) the
guarantees of the Subsidiaries of the Company in the form attached hereto as
Exhibit D-2 (the “Bridge Guarantees”, and together with the Elitech Guarantee,
the US Bridge Security Agreement, the Italian Bridge Security Agreement, any
ancillary documents related thereto and the Intercreditor Agreement,
collectively the “Bridge Security Documents”).

J. The Company desires that the Collateral Agent, as agent for the Exchange
Investors, enter into an Intercreditor Agreement in the form attached hereto as
Exhibit G (the “Intercreditor Agreement”) with Portside Growth and Opportunity
Fund, as the collateral agent for the Bridge Notes (the “Bridge Collateral
Agent”), pursuant to which the Collateral Agent shall agree to subordinate its
liens on the capital stock of NAD Sub as will be secured pursuant to the Italian
Security Agreements to the Bridge Collateral Agent and the Bridge Collateral
Agent shall agree to subordinate its liens on the other assets of the Company
and its subsidiaries pursuant to the US Bridge Security Agreement and the Bridge
Guarantees to the Collateral Agent.

K. Concurrently herewith certain other investors (the “Other Investors”) is also
entering into agreements identical to this Agreement (the “Other Agreements”)
and the Bridge Securities Purchase Agreement (the “Other Bridge Agreements”) (in
each case, other than proportional changes (the “Proportionate Changes”) in the
numbers reflecting (x) with respect to the Other Agreements, the different
principal amount of the Investor’s Existing Exchanged Notes) with the Company
and surrendering its Existing Exchanged Notes for New Exchanged Notes and
identical to New Exchanged Notes of the Investor hereunder (other than the
Proportionate Changes) and (y) with respect to the Other Bridge Agreements, the
principal amount of the Initial Bridge Note of each such Other Investor being
purchased pursuant to the Bridge Securities Purchase Agreement of each such
Other Investor).

 

3



--------------------------------------------------------------------------------

L. Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings ascribed to them in the Existing Securities Purchase
Agreement, as amended by the Existing Exchange Agreements, and as further
amended hereby.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:

 

  1. EXCHANGE OF EXISTING EXCHANGED NOTE AND ISSUANCE OF NEW EXCHANGED NOTES.

(a) Exchange. Subject to satisfaction (or waiver) of the conditions set forth in
Sections 5 and 6 below, at the Closing, the Investor shall surrender to the
Company its Existing Exchanged Note (or such other documentation reasonably
satisfactory to the Company that the Investor held such Existing Exchanged Note
as a Physical Security and that the Investor’s Existing Exchanged Note has been
lost or destroyed) in an aggregate principal amount as set forth opposite the
Investor’s name in column (3) on the Schedule of Investors attached hereto and
the Company shall issue and deliver to the Investor (x) an Amended Exchanged
Note with that aggregate principal amount set forth opposite the Investor’s name
in column (4) of the Schedule of Investors attached hereto and (y) a Additional
Exchanged Note with that aggregate principal amount set forth opposite the
Investor’s name in column (5) of the Schedule of Investors attached hereto. The
Investor acknowledges that the Amended Exchanged Note shall include all
Interest, Late Charges, fees and other amounts payable in respect of the portion
of the Existing Exchanged Note cancelled upon issuance of the Amended Exchanged
Note (the “Exchanged Interest”) and that notwithstanding anything to the
contrary in the terms of the Existing Exchanged Notes no such Exchanged Interest
shall be payable in respect of the Existing Exchanged Notes (as reduced pursuant
to the foregoing exchange) or the Indenture but shall be payable solely upon the
terms of the Amended Exchanged Note.

(b) Closing Date. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York Time, on the date hereof, subject to notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
5 and 6 below (or such earlier or later date as is mutually agreed to by the
Company and the Investor). The Closing shall occur on the Closing Date at the
offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.

(c) Waiver of Right of First Refusal. Solely with respect to the issuance by the
Company of the New Exchanged Notes contemplated hereunder and the issuance of
the Bridge Notes pursuant to the Bridge Securities Purchase Agreements, the
Investor hereby waives its rights pursuant to Section 4(m) of the Existing
Securities Purchase Agreement, and the Company shall not be obligated to make
any offer to the Investor pursuant to Section 4(m) thereof.

 

4



--------------------------------------------------------------------------------

(d) Intercreditor Agreement. The Investor hereby consents to the terms and
conditions of the Intercreditor Agreement and hereby instructs the Collateral
Agent to execute and deliver the Intercreditor Agreement to the Bridge
Collateral Agent on the Closing Date.

(e) Waiver of Indenture and Existing Warrant Antidilution. Each of the Buyer
hereby waives any adjustments to the number of shares issuable upon exercise of
the Existing Warrants arising from the issuance of the Bridge Notes and the New
Exchanged Notes.

 

  2. AMENDMENTS TO TRANSACTION DOCUMENTS.

(a) Amendment to Existing Securities Purchase Agreement. Subject to the
modifications set forth in Schedules 2(a) and 3(b) hereof, and except for
Section 1, 6 and 7 of the Existing Securities Purchase Agreement, the Existing
Securities Purchase Agreement is hereby amended as follows:

(i) All references to “Notes” shall include the “New Exchanged Notes (as defined
in those certain Amendment and Exchange Agreements, each by any between the
Company and a Buyer, dated as of the date hereof (the “Second Amendment
Agreements”)”;

(ii) All references to “Conversion Shares” shall include the shares of Common
Stock issuable upon conversion of the New Exchanged Notes;

(iii) The defined term “Transaction Documents” is hereby amended to include the
Second Amendment Agreements and the Security Documents (as defined in the Second
Amendment Agreements);

(iv) All references to “Securities Purchase Agreement” shall mean, and are
hereby replaced by “Securities Purchase Agreement, as amended by the Amendment
Agreements and the Second Amendment Agreements”;

(v) On the Closing Date, Section 4(q) of the Existing Securities Purchase
Agreement is hereby amended and restated as follows:

“(p) Collateral Agent. Each Buyer hereby (a) appoints Portside Growth and
Opportunity Fund, as the collateral agent hereunder, under the New Exchanged
Notes and under the other Security Documents (in such capacity, the “Collateral
Agent”), and (b) authorizes the Collateral Agent (and its officers, directors,
employees and agents) to take such action on such Buyer’s behalf in accordance
with the terms hereof and thereof. The Collateral Agent shall not have, by
reason hereof or any of the other Transaction Documents, a fiduciary
relationship in respect of any Buyer. Neither the Collateral Agent nor any of
its officers,

 

5



--------------------------------------------------------------------------------

directors, employees and agents shall have any liability to any Buyer for any
action taken or omitted to be taken in connection hereof or any other
Transaction Document except to the extent caused by its own gross negligence or
willful misconduct, and each Buyer agrees to defend, protect, indemnify and hold
harmless the Collateral Agent and all of its officers, directors, employees and
agents (collectively, the “Indemnitees”) from and against any losses, damages,
liabilities, obligations, penalties, actions, judgments, suits, fees, costs and
expenses (including, without limitation, reasonable attorneys’ fees, costs and
expenses) incurred by such Indemnitee, whether direct, indirect or
consequential, arising from or in connection with the performance by such
Indemnitee of the duties and obligations of Collateral Agent pursuant hereto or
any of the Transaction Documents. The Collateral Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the holders of a majority in principal
amount of the New Exchanged Notes then outstanding, and such instructions shall
be binding upon all holders of New Exchanged Notes; provided, however, that the
Collateral Agent shall not be required to take any action which, in the
reasonable opinion of the Agent, exposes the Agent to liability or which is
contrary to this Agreement or any other Transaction Document or applicable law.
The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

(q) Successor Collateral Agent.

(i) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the other Transaction Documents at any time by
giving at least thirty (30) Business Days’ prior written notice to the Company
and each holder of New Exchanged Notes. Such resignation shall take effect upon
the acceptance by a successor Collateral Agent of appointment pursuant to
clauses (ii) and (iii) below or as otherwise provided below.

(ii) Upon any such notice of resignation, the holders of a majority in principal
amount of the New Exchanged Notes then outstanding shall appoint a successor
collateral agent.

 

6



--------------------------------------------------------------------------------

Upon the acceptance of any appointment as collateral agent hereunder by a
successor agent, such successor collateral agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the
collateral agent, and the Collateral Agent shall be discharged from its duties
and obligations under this Agreement and the other Transaction Documents. After
the Collateral Agent’s resignation hereunder as the collateral agent, the
provisions of this Section 4(q) shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Collateral Agent under this
Agreement and the other Transaction Documents.

(iii) If a successor collateral agent shall not have been so appointed within
said thirty (30) Business Day period, the Collateral Agent shall then appoint a
successor collateral agent who shall serve as the collateral agent until such
time, if any, as the holders of a majority in principal amount of the New
Exchanged Notes then outstanding appoint a successor collateral agent as
provided above.”

(vi) On the Closing Date, Section 4 of the Existing Securities Purchase
Agreement is hereby amended by adding new clause (r) to read as follows:

“(r) Stockholder Approval. The Company shall provide each stockholder entitled
to vote at the next annual meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be promptly called and held not later than
the earlier of (i) the date of the special meeting of stockholders of the
Company as set forth in the proxy statement to be filed in connection with the
transactions contemplated under the Share Exchange Agreement, dated as of the
date hereof between the Company, Elitech and the stockholders of Elitech (the
“Elitech Merger Agreement”) and (ii) March 15, 2009 (the “Stockholder Meeting
Deadline”), a proxy statement, substantially in the form which has been
previously reviewed by the Buyers and a counsel of their choice, at the expense
of the Company, not to exceed $10,000, soliciting each such stockholder’s
affirmative vote at the Stockholder Meeting for approval of resolutions (the
“Stockholder Resolutions”) providing for the Company’s issuance of all of the
New Exchanged Notes, the Amended Exchanged Conversion Shares (as such terms are
defined in those certain Second Amendment Agreements) in accordance with
applicable law and the rules and regulations of the Principal Market (such
affirmative approval being referred to herein as the “Stockholder Approval”),
and the Company shall use its best efforts to solicit its stockholders’ approval
of such resolutions (which efforts shall

 

7



--------------------------------------------------------------------------------

include, without limitation, the requirement to hire a nationally recognized
proxy solicitor) and to cause the Board of Directors of the Company to recommend
to the stockholders that they approve such resolutions. The Company shall be
obligated to seek to obtain the Stockholder Approval by the Stockholder Meeting
Deadline.

(b) Ratifications. Except as otherwise expressly provided herein, (i) the
Securities Purchase Agreement and each other Transaction Document is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Closing Date (A) all references in
the Existing Securities Purchase Agreement to the “Securities Purchase
Agreement”, “hereto”, “hereof”, “this Agreement”, “hereunder” or words of like
import referring to the Securities Purchase Agreement shall mean the Existing
Securities Purchase Agreement as amended by this Agreement and the Other
Agreements, and (B) all references in the other Transaction Documents to the
“Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Securities Purchase Agreement shall mean the
Existing Securities Purchase Agreement as amended by this Agreement and the
Other Agreements, (ii) the execution, delivery and effectiveness of this
Agreement shall not operate as an amendment of any right, power or remedy of the
Investor under any Transaction Document, nor constitute an amendment of any
provision of any Transaction Document, (iii) the Company hereby (x) confirms and
agrees that, except as expressly amended or modified by the Existing Exchange
Agreements, this Agreement or the Other Agreements, the Existing Securities
Purchase Agreement, the Existing Security Documents and each of the other
Transaction Document to which it is a party is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that on and after the Closing Date all references in any such Transaction
Document to “the Note”, “thereto”, “thereof”, “thereunder” or words of like
import referring to the Existing Exchanged Notes shall be deemed to refer to the
New Exchanged Notes; and (y) confirms and agrees that to the extent that any of
the Existing Security Documents or other Transaction Documents purports to
assign or pledge to the Collateral Agent, or to grant to the Collateral Agent a
security interest in or lien on, any collateral as security for the obligations
of the Company from time to time existing in respect of the Existing Exchanged
Notes and any other Transaction Document, such pledge, assignment and/or grant
of the security interest or lien is hereby ratified and confirmed in all
respects, and shall apply with respect to the obligations under the New Existing
Exchanged Notes and (z) ratifies and confirms its obligations under each of the
Existing Security Documents to which it is a party.

 

  3. REPRESENTATIONS AND WARRANTIES

(a) Investor Representations. The Investor hereby represents and warrants to the
Company as to the New Exchanged Notes and the Amended Exchanged Conversion
Shares as set forth in Section 2 of the Securities Purchase Agreement as if such
representations and warranties were made as of the date hereof (except for
representations and warranties that speak as of a specific date, which shall
remain true and correct as of such specific date) and set forth in their
entirety in this Agreement.

 

8



--------------------------------------------------------------------------------

(b) Company Representations.

(i) The Company represents and warrants to the Investor as set forth in
Section 3 of the Securities Purchase Agreement as if such representations and
warranties were made as of the date hereof (except for representations and
warranties that speak as of a specific date, which shall remain true and correct
as of such specific date, and except as set forth in a Disclosure Schedule
attached hereto) and set forth in their entirety in this Agreement. Such
representations and warranties to the transactions thereunder and the securities
issued thereby are hereby deemed for purposes of this Agreement to be references
to the transactions hereunder and the issuance of the securities hereby,
references therein to “Closing Date” being deemed references to the Closing Date
as defined in Section 1(b) above, and references to “the date hereof” being
deemed references to the date of this Agreement.

(ii) The Company further represents and warrants to the Investor as of the date
hereof as follows:

(1) Neither the Company nor any Subsidiary is or, after giving effect to the
issuance of the New Exchanged Notes and the offer and sale of the Amended
Exchanged Conversion Shares contemplated hereunder and the application of the
net proceeds from such sale, will be an “investment company” within the meaning
of such term under the 1940 Act, and the rules and regulations of the SEC
thereunder.

(2) Other than the sale and issuance of the Securities (as defined in the
Existing Securities Purchase Agreement), the Company has not sold or issued any
securities that would be integrated with the issuance and offering of the
Securities (as defined in the Securities Purchase Agreement) contemplated by
this Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this issuance and
offering of the Securities (as defined in the Securities Purchase Agreement) to
require approval of stockholders of the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. Other than the sale and
issuance of the Securities (as defined in the Existing Securities Purchase
Agreement), none of the Company, its Subsidiaries, their affiliates and any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would cause

 

9



--------------------------------------------------------------------------------

the issuance and offering of the Securities (as defined in the Securities
Purchase Agreement) to be integrated with other offerings for purposes of any
such applicable stockholder approval provisions.

(3) The aggregate Indebtedness owed by all Subsidiaries to the Company as of
July 31, 2008 is approximately $143,632,000.

(4) The aggregate receivables of the Company or any of its Subsidiaries subject
to the factoring arrangement with GE Capital Finance S.p.A. as of July 31, 2008
does not exceed $7,600,000.

(5) The aggregate receivables of NAD Sub as of July 31, 2008 is approximately
$13,800,000.

(c) No Event of Default. The Company represents and warrants to the Investor
that after giving effect to the terms of this Agreement, the Indenture Consent,
the Third Supplemental Indenture and the Other Agreements, no Default or Event
of Default (as defined in the Indenture) or Event of Default (as defined in the
Existing Exchanged Notes) shall have occurred and be continuing as of the date
hereof.

(d) Public Information. At any time during the period commencing on the Closing
Date and ending at such time that all of the Securities can be sold without the
requirement to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if a registration statement is
not available for the resale of all of the Securities and the Company shall fail
for any reason to satisfy the current public information requirement under Rule
144(c)(1) (a “Public Information Failure”) then, as partial relief for the
damages to any holder of Securities by reason of any such delay in or reduction
of its ability to sell the Securities (which remedy shall not be exclusive of
any other remedies available at law or in equity), the Company shall pay to each
such holder an amount in cash equal to two percent (2.0%) of the aggregate
Purchase Price of such holder’s Securities on the day of a Public Information
Failure and on every thirtieth day (pro rated for periods totaling less than
thirty days) thereafter until the earlier of (i) the date such Public
Information Failure is cured and (ii) such time that such public information is
no longer required pursuant to Rule 144. The payments to which a holder shall be
entitled pursuant to this Section 3(d) are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (I) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (II) the third Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full.

(e) Holding Period. For the purposes of Rule 144(d), the Company acknowledges
that the holding period of the New Exchanged Notes (including

 

10



--------------------------------------------------------------------------------

the corresponding Amended Exchanged Conversion Shares with respect to the
Amended Exchanged Notes) may be tacked onto the holding period of the Existing
Exchanged Notes (including the corresponding Existing Exchanged Conversion
Shares). The Company agrees not to take a position contrary to this
Section 3(e). The Company agrees to take all actions, including, without
limitation, the issuance by its legal counsel of any necessary legal opinions,
necessary to issue to the Amended Exchanged Conversion Shares that are freely
tradable on an Eligible Market without restriction and not containing any
restrictive legend without the need for any action by the Investor.

 

  4. FEES AND EXPENSES

(a) On the Closing Date, the Company shall reimburse the Investor for [ALL
INVESTORS OTHER THAN PORTSIDE: its legal and due diligence fees and expenses in
connection with the preparation and negotiation of this Agreement in an amount
up to $[            ] subject to the provision documents and other evidence
reasonably satisfactory to Company of the fees and expenses so incurred.]
[PORTSIDE ONLY its legal and due diligence fees and expenses in connection with
the preparation and negotiation of this Agreement and the related documents by
paying such amount to Schulte Roth & Zabel LLP. In addition, the Company shall
reimburse the Investor for all other legal fees and expenses of the Investor,
including those incurred after the Closing, such payment to be made upon receipt
of a written invoice from Portside Growth and Opportunity Fund or its legal
counsel, but in no event later than three (3) Business Days after such receipt.]
Except as otherwise set forth in this Agreement, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

(b) On the Closing Date, the Company shall reimburse the Investor for United
States taxes payable by the Investor or any of its affiliates, shareholders or
members as a consequence of the exchange of the Existing Exchanged Notes for the
New Exchanged Notes (but not including any taxes payable as a consequence of
payments under the New Exchanged Notes), based on an estimate (the “Estimate”)
made by the Investor of the amount of taxable gains or income subject to
taxation, the rate of taxation, relative proportion of domestic and foreign tax
payers, and the amount of taxes so payable; provided, however, that (i) in the
event the Estimate is lower than the actual United Stated taxes payable by the
Investor, the Company shall promptly pay to the Investor after such actual
amount has been determined and certified by the Investor within ten
(10) Business Days after the Closing Date the difference between the Estimate
and the actual United Stated taxes payable by the Investor, but in no event
later than three (3) Business Days after such determination or (ii) in the event
the Estimate is greater than the actual United Stated taxes payable by the
Investor, the Investor shall promptly pay to the Company after such actual
amount has been determined and certified by the Investor within ten
(10) Business Days after the Closing Date the difference between the Estimate
and the actual United Stated taxes payable by the Investor, but in no event
later than three (3) Business Days after such determination; provided, further
that the maximum amount of taxes reimbursable pursuant to this paragraph
(b) shall not exceed an amount, in the aggregate, equal to 0.5% of the principal

 

11



--------------------------------------------------------------------------------

amount of the New Exchanged Notes and Existing Exchanged Notes held by the
Investor immediately following the Closing, which aggregate amount is set forth
opposite the Investor’s name in column (6) of the Schedule of Investors attached
hereto. The Company shall pay all stamp and other non-income taxes and duties
levied in connection with the issuance of the New Exchanged Notes.

 

  5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:

(a) The Investor shall have executed this Agreement and the Bridge Securities
Purchase Agreement of the Investor and delivered the same to the Company.

(b) The Investor shall have delivered to the Company, pursuant to the terms of
the Existing Exchanged Notes and this Agreement, such principal amount of its
Existing Exchanged Note being exchanged at the Closing or such other
documentation reasonably satisfactory to the Company that the Investor held such
Existing Exchanged Note as a Physical Security and that the Investor’s Existing
Exchanged Note has been lost or destroyed.

(c) The representations and warranties of the Investor in Section 3(a) hereof
shall be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date).

(d) The Investor shall have executed and delivered the Indenture Consent.

 

  6. CONDITIONS TO THE INVESTOR’S OBLIGATIONS HEREUNDER.

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

(a) The Company shall have duly executed and delivered to the Investor (i) this
Agreement, the Other Agreements and the Bridge Securities Purchase Agreements,
(ii) each of the Security Documents and Bridge Security Documents, and (iii) the
New Exchanged Notes (allocated in such principal amounts as the Investor shall
request) being issued to the Investor at the Closing pursuant to this Agreement.

 

12



--------------------------------------------------------------------------------

(b) Each of the Other Investors shall have (i) executed the Other Agreements and
the Other Bridge Agreements, (ii) satisfied or waived all conditions to the
closings contemplated by the Other Agreements and the Other Bridge Agreements
and (iii) surrendered such principal amount of their Existing Exchanged Notes
being exchanged at the Closing or such other documentation reasonably
satisfactory to the Company that such Other Investor held such Existing
Exchanged Note as a Physical Security (as defined in the First Supplemental
Indenture) and that such Other Investor’s Existing Exchanged Note has been lost
or destroyed.

(c) The Investor shall have received the opinion of Morgan, Lewis & Bockius LLP,
the Company’s counsel, dated as of the Closing Date, in substantially the form
of Exhibit F attached hereto.

(d) The Company shall have delivered to the Holder all Schedules to the Security
Agreement.

(e) The Company shall have delivered to the Investor a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit G attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(f) The Company shall have delivered to the Investor a certificate (or a fax or
pdf copy of such certificate) evidencing the formation and good standing of the
Company and each of its Subsidiaries in such entity’s jurisdiction of formation
issued by the Secretary of State (or comparable office) of such jurisdiction, as
of a date within ten (10) days of the Closing Date.

(g) The Company shall have delivered to the Investor a certificate (or a fax or
pdf copy of such certificate) evidencing the Company’s qualification as a
foreign corporation and good standing issued by the Secretary of State of
California, which is the only jurisdiction in which the Company conducts
business and is required to so qualify, as of a date within ten (10) days of the
Closing Date.

(h) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware (or a fax or pdf copy of such certificate) within ten (10) days of
the Closing Date.

(i) The Company shall have delivered to the Investor a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to the Investor, (ii) the Certificate
of Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit H.

 

13



--------------------------------------------------------------------------------

(j) The representations and warranties of the Company in Section 3(b) shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. The Investor shall have
received a certificate, executed by the Chief Executive Officer or Chief
Financial Officer of the Company, dated as of the Closing Date, to the foregoing
effect in the form attached hereto as Exhibit I.

(k) The Company shall have delivered to the Investor a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.

(l) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor,
except as set forth in the Company’s filings with the SEC, shall suspension by
the SEC or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by falling below
the minimum listing maintenance requirements of the Principal Market.

(m) In accordance with the terms of the Security Documents, the Company shall
have delivered to the Collateral Agent (i) certificates representing the Pledged
Shares (as defined in the Security Agreement) to the extent such subsidiary is a
corporation or otherwise has certificated capital stock, along with duly
executed blank stock powers and (ii) appropriate financing statements on Form
UCC-I to be duly filed in such office or offices as may be necessary or, in the
opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by each Security Document.

(n) Within two (2) Business Days prior to the Closing, the Company shall have
delivered or caused to be delivered to the Investor (i) true copies of UCC
search results, listing all effective financing statements which name as debtor
the Company or any of its Subsidiaries filed in the prior five years to perfect
an interest in any assets thereof, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the
Investor, shall cover any of the Collateral (as defined in the Security
Documents) and the results of searches for any tax lien and judgment lien filed
against such Person or its property, which results, except as otherwise agreed
to in writing by the Investors and except with respect to any Permitted Liens
(as defined in the New Exchanged Notes) shall not show any such Liens (as
defined in the Security Documents).

 

14



--------------------------------------------------------------------------------

(o) The Bridge Collateral Agent and the Collateral Agent shall have executed and
delivered to the Investor the Intercreditor Agreement.

(p) The Company shall have delivered to the Investor written notice as to the
Conversion Price (as defined in the Indenture) of each of the Existing Notes
that will be in effect immediately following the Closing Date (after giving
effect to antidilution adjustments set forth in such Existing Notes).

(q) The Trustee and the Company shall have duly executed and delivered to the
Investor the Indenture Consent and the Third Supplemental Indenture.

(r) Concurrently with the Closing, (i) the Company and Elitech shall have
executed and delivered (x) the Bridge Securities Purchase Agreement with respect
to the issuance of the Additional Bridge Note and (y) the Elitech Merger
Agreement in form and substance reasonably satisfactory to the Investor and
(ii) the Company shall have consummated the transactions contemplated by the
Bridge Securities Purchase Agreements to occur at the Initial Closing (as
defined in the Bridge Securities Purchase Agreements), including, without
limitation, the issuance of the Initial Bridge Notes.

(s) Howard Birndorf shall have entered into a Cash Compensation Suspension
Agreement, substantially in the form attached hereto as Exhibit J.

(t) The Company shall have delivered to the Investor such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

  7. MISCELLANEOUS.

(a) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement (the “8-K Filing Time”), the Company shall issue a press release and
file a Current Report on Form 8-K describing the terms of the transactions
contemplated hereby and pursuant to the Bridge Securities Purchase Agreements
and Elitech Merger Agreement in the form required by the 1934 Act and attaching
the material Transaction Documents that have not previously been filed with the
SEC by the Company (including, without limitation, this Agreement, the Other
Agreements, the Security Documents, the Indenture Consent, the Third
Supplemental Indenture, the form of the New Exchanged Notes and all the
financial statements of Elitech delivered to the Investors) and the Bridge
Notes, the Bridge Securities Purchase Agreement, the Bridge Security Documents
and the Elitech Merger Agreement as exhibits to such filing (including all
attachments, the “8-K Filing”). As of immediately following the filing of the
8-K Filing with the SEC, the Investor shall not be in possession of any
material, nonpublic information received

 

15



--------------------------------------------------------------------------------

from the Company, any of its Subsidiaries or any of their respective officers,
directors, employees or agents, that is not disclosed in the 8-K Filing or in
prior filings with the SEC. For so long as the New Exchanged Notes and the
Warrants (as defined in the Securities Purchase Agreement) are outstanding,
other than notices required to be delivered pursuant to Section 4(m) of the
Securities Purchase Agreement, the Company shall not, and shall cause each of
its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the 8-K Filing with the SEC without the express written consent of the
Investor. For so long as the New Exchanged Notes and the Warrants are
outstanding, if the Investor has, or believes it has, received any such
material, nonpublic information regarding the Company or any of its Subsidiaries
provided in breach of the preceding sentence, it shall provide the Company with
written notice thereof in which case the Company shall, within five (5) Trading
Days (as defined in the New Exchanged Notes) of receipt of such notice, make
public disclosure of any such material, nonpublic information provided in breach
of the preceding sentence. In the event of a breach of the foregoing covenant by
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees and agents, in addition to any other remedy
provided herein or in the Transaction Documents, the Investor shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. The Investor shall not have
any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents for any such
disclosure. Subject to the foregoing, neither the Company, its Subsidiaries nor
the Investor shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of the Investor, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law, regulation or any Eligible
Market on which the Company’s securities are then listed or quoted (provided
that in the case of clause (i) the Investor shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release). Without the prior written consent of the Investor, neither the Company
nor any of its Subsidiaries or affiliates shall disclose the name of the
Investor in any filing, announcement, release or otherwise other than in
connection with the Registration Statement unless such disclosure is required by
law, regulation or any Eligible Market on which the Company’s securities are
then listed or quoted.

(b) Blue Sky. If required, the Company, on or before the Closing Date, shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for or to qualify the Securities for sale to the Investor
at the Closing pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification), and shall provide evidence of any such action so taken to
the Investor on or prior to the Closing Date. The Company shall make all filings
and reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

 

16



--------------------------------------------------------------------------------

(c) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(d) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(e) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(f) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical

 

17



--------------------------------------------------------------------------------

realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(g) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(j) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns in
accordance with the terms of the Existing Securities Purchase Agreement.

(k) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Nanogen Inc.

10398 Pacific Center Court

San Diego, California 92121

Telephone: (858) 410-4600

Facsimile: (858) 410-4949

Attention: David Ludvigson

with a copy (for informational purposes only) to:

Morgan, Lewis & Bockius LLP

One Market, Spear Street Tower

San Francisco, CA 94605

 

18



--------------------------------------------------------------------------------

Telephone: (415) 442-1091

Facsimile: (415) 442-1001

Attention: Scott D. Karchmer, Esq.

If to the Transfer Agent:

Computershare Investor Services

250 Royall Street

Canton, MA 02021

Telephone: (877) 282-1168

Facsimile: (781) 575-3606

Attention: Jeff Seiders

If to the Investor, to its address and facsimile number set forth on the
Schedule of Investors, with copies to the Investor’s representatives as set
forth on the Schedule of Investors,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(l) Remedies. The Investor and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under this Agreement, any remedy at law
may prove to be inadequate relief to the Investor. The

 

19



--------------------------------------------------------------------------------

Company therefore agrees that the Investor shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages and without posting a bond or other security.

(m) Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement or any other Transaction Document are several
and not joint with the obligations of any other Investor, and the Investor shall
not be responsible in any way for the performance of the obligations of any
other Investor under any Transaction Document. Nothing contained herein or in
this Agreement or any other Transaction Document, and no action taken by the
Investor pursuant hereto, shall be deemed to constitute the Investor and other
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investor and the other Investors are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document
and the Company acknowledges that the Investors are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by
Agreement and any other Transaction Document. The Company and the Investor
confirms that the Investor has independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Transaction Document, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

(n) Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Person with respect to any amendment, settlement or
waiver (each a “Settlement Document”) relating to the terms, conditions and
transactions contemplated hereby, is or will be more favorable to such Person
than those of the Investor and this Agreement shall be, without any further
action by the Investor or the Company, deemed amended and modified in an
economically and legally equivalent manner such that the Investor shall receive
the benefit of the more favorable terms contained in such Settlement Document.
Notwithstanding the foregoing, the Company agrees, at its expense, to take such
other actions (such as entering into amendments to the Transaction Documents) as
the Investor may reasonably request to further effectuate the foregoing.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Second Amendment and Exchange Agreement to be duly
executed as of the date first written above.

 

COMPANY: NANOGEN, INC. By:  

 

Name:   Title:  

[Signature Page to Second Amendment and Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Second Amendment and Exchange Agreement to be duly
executed as of the date first written above.

 

INVESTOR: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 2(a) and 3(b)

Modification to the Company’s Covenants in Section 4 of Securities Purchase
Agreement.

 

•  

The term “Notes” in Section 4(b) shall mean the Existing Notes and the Existing
Exchanged Notes.

 

•  

The term “Securities” in Section 4(c) shall have the meaning as set forth in the
Existing Securities Purchase Agreement as amended by the Amendment and Exchange
Agreements dated March 13, 2008 between the Company and each of the Buyers, the
Amendment and Consent Agreement dated March 27, 2008 and the Second Amendment
and Exchange Agreement dated August 14, 2008 between the Company and each of the
Buyers (the “Amendment Agreements”).

 

•  

The term “Securities” in Section 4(d) shall have the meaning as set forth in the
Existing Securities Purchase Agreement as amended by the Amendment Agreements.

Modification to Company Representations in Section 3 of Securities Purchase
Agreement

 

•  

Insert the phrase “except as set forth in the Disclosure Schedule attached to
the Amendment and Exchange Agreements, dated March 13, 2008 between the Company
and each of the Buyers and the Disclosure Schedules attached to the Second
Amendment and Exchange Agreement dated August 14, 2008, between the Company and
each Buyer, provided that any schedules to the Second Amendment and Exchange
Agreement shall only modify the representations and warranties as of the date as
of such Second Amendment and Exchange Agreement and as of the consummation of
the transactions contemplated thereby” immediately after the sentence “The
Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date” in Section 3.

 

•  

The term “Securities” in Section 3(a) shall have the meaning as set forth in the
Existing Securities Purchase Agreement as amended by the Amendment Agreements.

 

23



--------------------------------------------------------------------------------

•  

The term “Securities” in Section 3(b)(ii) shall have the meaning as set forth in
the Existing Securities Purchase Agreement as amended by the Amendment
Agreements.

 

•  

The term “Irrevocable Transfer Agent Instruction” in Section 3(d) shall refer to
the Irrevocable Transfer Agent Instruction attached as Exhibit G in this
Agreement.

 

•  

The first sentence of Section 3(f) shall read as follows:

As of the date hereof and as of the Closing Date, the Company has or will have,
as the case may be, an authorized, issued and outstanding capitalization as is
set forth in Schedule 3(f) to the Amendment Agreement (subject to the issuance
of shares of Common Stock upon exercise of stock options and warrants disclosed
as outstanding in the Registration Statement and the Prospectus and the grant or
issuance of options or shares under existing equity compensation plans or stock
purchase plans described in the Registration Statement or the Prospectus), and
such authorized capital stock conforms to the description thereof set forth in
the Registration Statement and the Prospectus.

 

•  

The term “Securities” in Section 3(g)(i) shall have the meaning as set forth in
the Existing Securities Purchase Agreement as amended by the Amendment
Agreements.

 

•  

The term “Securities” in Section 3(g)(ii) shall have the meaning as set forth in
the Existing Securities Purchase Agreement as amended by the Amendment
Agreements.

 

•  

The term “Securities” in Section 3(h) shall have the meaning as set forth in the
Existing Securities Purchase Agreement as amended by the Amendment Agreements.

 

•  

The term “Securities” in Section 3(x) shall have the meaning as set forth in the
Existing Securities Purchase Agreement as amended by the Amendment Agreements.

 

24



--------------------------------------------------------------------------------

•  

The term “Securities” in Section 3(hh) shall have the meaning as set forth in
the Existing Securities Purchase Agreement as amended by the Amendment
Agreements.

 

25



--------------------------------------------------------------------------------

Schedule of Exceptions to the Securities Purchase Agreement as Referenced in the
Second

Amendment and Exchange Agreement

 

26



--------------------------------------------------------------------------------

3(a)

Nanogen Recognomics GmbH joint venture with Aventis, which has been inactive
since 2004, is owned 60% by Nanogen and 40% by Aventis.

3(b)

Nanogen’s 6.25% senior convertible notes and 9.75% senior secured convertible
notes and related indenture and warrants (the “Note Transaction Documents”)
currently provide the note and warrant holders require such holders’ consent to
the interim financing contemplated by the Agreement. Concurrent with the signing
of the Agreement, the parties will enter into a restructuring transaction in
which the Note Transaction Documents will be amended to permit the interim
financing.

3(d)

There are stock options, warrants and convertible debt that may become
outstanding shares of Nanogen. The terms of such options, warrants and
convertible debt are disclosed in SEC Reports.

In addition, as a result of the restructuring of the Company’s 6.25% Senior
Convertible Notes in March 2008, the anti-dilution provisions of certain
warrants issued in the August 2007 debt financing (the “Warrants”) were
triggered, which increased the number of shares of common stock issuable upon
exercise of such Warrants by approximately 11.7 million shares. Such increase
was not reflected in the Company’s financial statement for the first quarter
Form 10Q and will be reflected in the Company’s next Form 10Q filings. See Form
8-K filed by the Company on August 5, 2008 regarding the restatement of
financial statements and the amended Form 10Q for fiscal quarter 2008 filed on
August 8, 2008.

All equity awards granted by Nanogen prior to December 12, 2006 provide for
accelerated vesting of all of the shares subject to the award upon a change in
control of Nanogen. Certain equity awards granted by Nanogen on or after
December 12, 2006 provide for accelerated vesting of all or part of the shares
subject to the award upon a change in control of Nanogen, or upon the holder’s
termination of employment under designated circumstances following a change in
control. In addition, Nanogen has entered into employment agreements with
certain employees that provide for accelerated vesting of all or part of the
employee’s outstanding equity awards upon a change in control of Nanogen, or
upon the holder’s termination of employment under designated circumstances
following a change in control.

All equity awards granted under our 1997 Stock Incentive Plan (the “Plan”) prior
to December 12, 2006, and certain equity awards granted after such date, contain
a special Section 280G tax gross-up provision.

Nanogen has an Employee Stock Purchase Plan that allows employees twice a year
to purchase up to 1,666 shares of our common stock at a discount to the market
price.

See the August 2007 convertible debt agreements, including related March 2008
restructuring agreement of such debt, which were disclosed in the SEC Reports.

[Signature Page to Second Amendment and Exchange Agreement]



--------------------------------------------------------------------------------

3(f)

As a result of the restructuring of the Company’s 6.25% Senior Convertible Notes
in March 2008, the anti-dilution provision of certain warrants issued in the
August 2007 debt financing (the “Warrants”) was triggered, which increased the
number of shares of common stock issuable upon exercise of such Warrants by
approximately 11.7 million shares. Such increase was not reflected in the
Company’s financial statement for the first quarter Form 10Q and will be
reflected in the Company’s next Form 10Q filings. See Form 8-K filed by the
Company on August 5, 2008 regarding the restatement of financial statements and
the amended Form 10Q for fiscal quarter 2008 filed on August 8, 2008.

As disclosed in the Form 10-K filed by the Company on March 31, 2008, in
response to SEC’s review of certain accounting treatment of Jurilab Ltd., a
variable interest entity originally consolidated in the quarter ending
September 30, 2005, the Company has restated its consolidated financial
statements to its Form 10-K for the fiscal year ended December 31, 2006 and its
Form 10-Q for the three and nine-month periods ended September 30, 2007. The SEC
continues to comment on the question as to whether a separate financial
statement of Jurilab should be filed pursuant to Regulation S-X of the
Securities Act of 1933, as amended. While the Company does not believe that such
separate financial statement is required and has responded to the SEC with its
position, the Company has not received final confirmation that such SEC comment
has been resolved.

3(j)

We have received a letter claiming damages from Montwell, a Turkish distributor
of our micro array product that has been discontinued. The claim is unresolved.

3(k)

In connection with the debt restructuring completed in March 2008, we granted a
first priority lien on substantially all of our assets to holders of the 9.75%
Senior Secured Convertible Notes to secure our obligations under such notes. In
addition, there are some specific asset liens supporting fixed asset financing
provided by GE in North America and specific liens on accounts receivable in
Italy supporting a working capital facility.

3(m)

We entered into an employment agreement with Nicholas Venuto, our CFO,
subsequent to the Balance Sheet Date. A copy of this agreement has been made
available and filed in the SEC Report.

We created a general lien on the majority of our assets as part of the March
2008 debt restructuring. Copies of the related documents have been made
available and filed in the SEC Report.

We entered into a Share Exchange Agreement dated August 14, 2008 with Financière
Elitech S.A.S., a société par actions simplifiée incorporated under the laws of
France and registered with the Clerk of the Commercial Court of Nanterre under
the number 481 676 062 (“Elitech”), and the shareholders of Elitech, as listed
on Schedule 1 attached thereto.



--------------------------------------------------------------------------------

All equity awards granted by Nanogen prior to December 12, 2006 provide for
accelerated vesting of all of the shares subject to the award upon a change in
control of Nanogen. Certain equity awards granted by Nanogen on or after
December 12, 2006 provide for accelerated vesting of all or part of the shares
subject to the award upon a change in control of Nanogen, or upon the holder’s
termination of employment under designated circumstances following a change in
control. In addition, Nanogen has entered into employment agreements with
certain employees that provide for accelerated vesting of all or part of the
employee’s outstanding equity awards and for the payment of certain severance
benefits upon a change in control of Nanogen, or upon the holder’s termination
of employment under designated circumstances following a change in control.

The accelerated vesting of the outstanding equity awards, and the payment of
severance benefits may result in the payment of an excess parachute payment
within the meaning of Section 280G of the Code. All equity awards granted under
the Plan prior to December 12, 2006, and certain equity awards granted after
such date, contain a special Section 280G tax gross-up provision.

3(o)

Our material agreements are filed as exhibits to various SEC Reports. A list of
current material agreements can be found in the exhibit list included in our
2007 Annual Report on Form 10K filed with the SEC on March 31, 2008.

Nanogen and Epoch are late in making rent payments for June, July and August of
2008 and related common area maintenance payments for facility leases in San
Diego and Bothell. Nanogen has received a notice of default from its landlord
for the San Diego facility.

Nanogen is currently in negotiations with its noteholders with respect to
restructuring its outstanding convertible notes and, in connection therewith,
has not pay the quarterly interest due on June 30, 2008 and principal payments
due for the month of July 2008 with respect to such convertible notes.

Nanogen, Inc. and Epoch BioSciences, Inc. entered into to a License and Supply
Agreement with Mirina Corporation, a Delaware corporation focused on developing
a therapeutic use of the MGB technology of Epoch., in August 2008. Pursuant to
the License and Supply Agreement, Mirina Corporation issued to Nanogen 1,300,000
shares of its common stock. In connection with the License and Supply Agreement
and the issuance of shares of common stock to it, Nanogen also entered into the
following agreements with Mirina Corporation and, in some cases, certain
investors in Mirina Corporation: Subscription Agreement, Stock Restriction
Agreement, , Stockholders Agreement and Investors’ Rights Agreement.

Concurrently with the execution of this Agreement, Nanogen and Howard Birndorf
are entering into a Salary Suspension Agreement. pursuant to which Nanogen
agrees to indemnify Mr. Birndorf for any taxes and penalties incurred as a
result of the suspension of his salary.

3(q)

See annex 3(q) attached hereto.



--------------------------------------------------------------------------------

Nanogen is aware that Biosite Inc. has been developing certain product in the
cardiac diagnostics market that may be related to Nanogen’s Stanton patent for
cardiac testing, 3-in-1 patents relating to 3 or more markers per cardiac test
and certain stroke patents. On or about July 1, 2008, Nanogen sent an letter to
Biosite, Inc., making an offer to grant a license of such patents to Biosite
Inc., and we have not yet received a response.

We are party to a joint venture agreement with Aventis. The agreement relates to
Nanogen Recognomics, GmbH, which has been inactive since 2004 but contains some
joint intellectual property. We own 60% and Aventis owns 40% of this entity.

3(z)

We are party to the following Related Party Transactions:

 

Entity

  

Relationship

  

Transaction

Heiner Dreismann    BOD member    Consulting agreement up to $60,000 per year
ThermoFisher    5%+ stockholder    Distribution and License Agreement, February
2008 & Distribution Agreement, August 2006. Hx Diagnostics    We hold minority
interest in stock    Assay Development and License Agreement dated July 23,
2008; Equity Purchase Agreement dated July 23, 2008; Development and License
Agreement, June 2006; and related interim funding letter agreement dated May 23,
2008. Hx Diagnostics    We hold minority interest in stock    Development and
License Agreement, June 2006, and related interim funding letter agreement dated
May 23, 2008. Vectrant    Our BOD member is CEO    Facility sublease (one office
and portion of lab in San Diego) Oy Jurilab Ltd    We hold minority interest in
stock    Type 2 Diabetes Collaboration Agreement, May 2006

3(bb)

As previously announced on November 27, 2007, the Company received a letter from
the NASDAQ Stock Market advising that the Company did not meet the minimum $1.00
per share bid price requirement for continued inclusion on the NASDAQ Global
Market pursuant to NASDAQ Marketplace Rule 4450(a)(5). The letter stated that
the Company has until May 27, 2008 to regain compliance. If the Company does not
regain compliance by May 27, 2008, the Company may transfer the listing of its
common stock to the NASDAQ Capital Market if the common stock satisfies all
criteria, other than compliance with the minimum bid price requirement, for
initial inclusion on such market. Upon such transfer, Company will be afforded
an additional 180 calendar days from May 27, 2008 to comply with the minimum bid
price requirement while listed on the NASDAQ Capital Market. On May 27, 2008,
the listing of the Company’s common stock was transferred from the NASDAQ Global
Market to the NASDAQ



--------------------------------------------------------------------------------

Capital Market, and the Company is afforded an additional compliance period of
180 calendar days, or until the end of November 2008, to comply with the minimum
bid price requirement of the NASDAQ Capital Market.

3(ff)

See disclosure under Section 3(bb) regarding NASDAQ minimum bid price
requirement. In addition, certain filings are required under the U.S. Security
Agreements to perfect the security interests granted thereunder.

3(oo)

As a result of the restructuring of the Company’s 6.25% Senior Convertible Notes
in March 2008, the anti-dilution provisions of certain warrants issued in the
August 2007 debt financing (the “Warrants”) were triggered, which increased the
number of shares of common stock issuable upon exercise of such Warrants by
approximately 11.7 million shares. Such increase was not reflected in the
Company’s financial statement for the first quarter Form 10Q and will be
reflected in the Company’s next Form 10Q filings. See Form 8-K filed by the
Company on August 5, 2008 regarding the restatement of financial statements and
the amended Form 10Q for fiscal quarter 2008 filed on August 8, 2008.

As disclosed in the Form 10-K filed by the Company on March 31, 2008, in
response to SEC’s review of certain accounting treatment of Jurilab Ltd., a
variable interest entity originally consolidated in the quarter ending
September 30, 2005, the Company has restated its consolidated financial
statements to its Form 10-K for the fiscal year ended December 31, 2006 and
Form 10-Q for the three and nine-month periods ended September 30, 2007.



--------------------------------------------------------------------------------

SCHEDULE OF INVESTORS